Citation Nr: 0720454	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  04-42 079	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable evaluation for mechanical low 
back pain.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The veteran had active duty from August 1983 to June 1986. 

This appeal is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

The veteran testified at a hearing before the undersigned in 
March 2007.  A transcript of that hearing is of record. 

In an October 2006 statement, the veteran requested 
entitlement to service connection for blurred vision.  This 
issue has yet to be adjudicated and is referred to the RO for 
initial adjudication.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran's last VA examination for his service connected 
back disability was in January 2003.  The Board notes that 
the VA examiner did not have access to the veteran's claims 
folder.  The examiner noted that the veteran's lumbar x-rays 
showed normal alignment and no obvious abnormalities.  A 
subsequent MRI of the lumbar spine dated March 2003 revealed 
mild degenerative disc disease.  At his March 2007 hearing, 
the veteran also stated that his back condition had worsened 
over time.

The veteran is entitled to a new VA examination where there 
is evidence that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995).  The MRI of the lumbar spine in March 2003 and the 
veteran's statements at his March 2007 hearing provide 
evidence of worsening since the last examination in January 
2003.   

Additionally, the January 2003 VA examiner concluded that the 
veteran's low back pain was related to a chronic back strain 
that was more likely a result of the veteran's subsequent 
motor vehicle accidents after he was discharged from the 
military and may have been a result of his diagnosis of major 
depression.  The Board notes that the record shows that the 
veteran was involved in motor vehicle accidents in August 
1986, November 2002 and September 2005 which resulted in back 
pain.

An examination is needed to ascertain the present severity of 
the veteran's back disability and to determine what symptoms 
are directly attributable to injury incurred during the 
veteran's active duty.  

The Board also notes that at his March 2007 hearing, the 
veteran reported that he has been regularly receiving 
treatment from the VA Medical Center (VAMC) in Tampa, Florida 
once every three months.  As the veteran stated that his last 
treatment at the VAMC was in February 2007, the Board should 
obtain the records from any subsequent visits as VA has a 
duty to obtain all such VA treatment records if they exist.  
38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).  


Accordingly, the case is REMANDED for the following action:

1.  The AMC or RO should obtain copies of 
all identified treatment records of the 
veteran which are not currently in the 
file, including VA records and associate 
them with the claims folder.  
Specifically, the AMC or RO should obtain 
all VA treatment records, if any, from 
February 2007 to the present from the 
VAMC in Tampa, Florida.  

2.  After the above mentioned records 
have been requested or obtained, the 
veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to determine the 
current extent of the veteran's service-
connected low back disability.  The 
claims files must be provided to the 
examiner and consideration of such should 
be reflected in the completed examination 
report.

The examiner should specifically address 
whether there is muscle spasm on extreme 
forward bending; loss of lateral spine 
motion, unilateral, in a standing 
position; listing of the whole spine to 
the opposite side; positive Goldthwaite's 
sign; or abnormal mobility on forced 
motion.  

The examiner should undertake range of 
motion studies of the lumbosacral spine, 
noting the exact measurements for forward 
flexion, extension, lateral flexion, and 
rotation.

The examiner should also express an 
opinion as to whether there is any 
additional limitation of motion caused by 
weakened movement, excess fatigability, 
incoordination, pain or flare-ups in 
terms of additional degrees of limitation 
of motion.

The examiner should specifically identify 
any evidence of neuropathy due to the 
service-connected low back disability, to 
include characteristic pain, demonstrable 
muscle spasm and absent ankle jerk.  In 
addition, the examiner should quantify 
the number of weeks of incapacitating 
episodes (a period of acute signs and 
symptoms due to intervertebral disc 
syndrome that requires bed rest 
prescribed by a physician and treatment 
by a physician) over the past 12 months.

In making his or her conclusions, the 
examiner should clarify what current 
conditions of the veteran's low back 
disability are attributable to the 
veteran's in-service back injury and what 
conditions are attributable to subsequent 
motor vehicle accidents in August 1986, 
November 2002 and September 2005.  
Specifically, the examiner should state, 
if possible, whether the current back 
symptomatology is a result of the in-
service injury or the subsequent motor 
vehicle accidents.

3.  If the benefit sought on appeal 
remains denied, the AMC or RO should 
issue the veteran a supplemental 
statement of the case on the issue of 
entitlement to a compensable evaluation 
for mechanical low back pain, with 
consideration of the evidence received by 
the Board in since the March 2007 
supplemental statement of the case, and 
afford him the appropriate time for 
response before the claims file is 
returned to the Board for further 
appellate consideration.










	(CONTINUED ON NEXT PAGE)

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



